September 20, 1977


78-85      MEMORANDUM OPINION FOR A
           PRESIDENTIAL ASSISTANT

           Commemorative Proclamations—Issuance of


   This memorandum is in response to your request for our opinion on the
extent to which issuance by the President o f commemorative proclamations is
mandatory.
   There are some commemorative proclamations issued without congressional
request, on the basis o f longstanding tradition (e .g ., Thanksgiving Day, Small
Business W eek, Red Cross Month). Others are issued pursuant to joint
resolutions o f the Congress. Joint resolutions authorizing and requesting
issuance o f annual proclamations or a permanent proclamation are codified in
36 U .S .C ., Ch. 9 (National Observances).
   With respect to proclamations issued as a matter of tradition, issuance is
discretionary and the President can if he wishes either discontinue issuing such
proclamations or he can issue perm anent proclamations calling for the obser­
vance of the occasion each year in the future so that further proclamations on
the subject would not be necessary. Examples of permanent proclamations are
Proclamation No. 2957 o f Decem ber 13, 1951, 3 CFR 143 (1949-1953 Com ­
pilation), calling for the observance o f Stephen Foster Memorial Day on Janu­
ary 13 each year, issued pursuant to 36 U .S.C . § 158, and Proclamation No.
3537 of May 4, 1963, 3 CFR 285 (1959-1963 Compilation), calling for the
observance o f Peace Officers Memorial Day on May 15 and Police W eek, the
week o f May 15 each year, issued pursuant to 36 U .S.C . § 167.
   All commemorative proclam ations are purely hortatory and without legal
force or effect, whether or not the Congress has requested that a proclamation
on the subject be issued annually. Therefore, if the President should decline to
honor a congressional request for issuance o f an annual proclamation, it would
be without legal ramification.
   Perhaps the num ber o f proclam ations presented to the President for consider­
ation could be reduced if the Congress were asked to review all existing




                                      374
requests for issuance of annual proclamations with a view to eliminating some
requests and substituting a request for a permanent proclamation.


                                                John M . H arm on
                                            A ssistant Attorney G eneral
                                                    Office o f L egal Counsel




                                    375